Case 2:18-cv-06742-RGK-PJW Document127 Filed 12/09/19 Pagelof2 Page ID #:4175

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

Case No. 2:18-cv-06742-RGK-PJW Date December 9, 2019
Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: United States’ Motion for Reconsideration

[DE 118] of James Larkin’s Application for Permission to File the
Declaration of Paul J. Cambria and Exhibits Under Seal [DE 60]

On October 22, 2018, Claimant James Larkin (“Larkin”) filed an Application (ECF No. 60) to
this Court to file the Declaration of Paul J. Cambria (“Declaration”) and Exhibits 1-18 thereto (ECF No.
61) submitted in support of Claimants’ Motion for an Order to Access and Use Purportedly
Inadvertently Produced Materials (ECF No. 69) under seal. Mr. Larkin brought this motion on the
grounds that Exhibits 3 and 4 to the Declaration were internal memoranda from the U.S. Attorney’s
Office for the Western District of Washington over which the government had asserted attorney work
product protection, and the remaining exhibits were communications regarding the government’s
production of those documents, claims of inadvertent disclosure, and assertions of privilege.

On October 4, 2019, the Court denied Larkin’s application to seal pursuant to Local Rule 79-
5.2.2(b) because the government had designated the documents for sealing but did not timely file a
declaration establishing the need to seal them.

On October 23, 2019, the government filed a Motion for Reconsideration and accompanying
Declaration of John Kucera (ECF No. 118) requesting that the documents in question be sealed on the
ground that the memoranda are privileged attorney work product.

The Court concurs with the Arizona District Court’s sealed ruling in the related criminal matter
United States v. Lacey that the memoranda are protected work product, and finds that the government
has shown good cause why the memoranda and related communications should be filed under seal. See
United States v. Michael Lacey, et al., CR-18-422-PHX (D. Ariz.).

///

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:18-cv-06742-RGK-PJW Document127 Filed 12/09/19 Page 2of2 Page ID #:4176

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

Case No. 2:18-cv-06742-RGK-PJW Date December 9, 2019
Title In the Matter of Seizure of: Any and all funds held in Republic Bank of Arizona
Accounts

 

The Court therefore GRANTS the government’s motion for reconsideration, and GRANTS
Larkin’s Application to Seal the Declaration of Paul J. Cambria and Exhibits 1-18 thereto.

IT IS SO ORDERED.

 

Initials of Preparer SMO

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
